AMDAHL, Chief Justice.
This is an appeal by the state, pursuant to Minn.Stat. § 244.11 (1982), from a sentencing departure by the district court in the form of a stay of imposition of sentence in a ease in which the Sentencing Guidelines recommend imposition and execution of sentence. This ease is a companion case to State v. Hennessy, 328 N.W.2d 442 (Minn.1983), where, on similar facts, we upheld a dispositional departure by the same judge with respect to defendant’s accomplice. That case controls, and we affirm.
Affirmed.
KELLEY, J., took no part in the consideration or decision of this case.